—Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered November 30, 1998, convicting defendant, after a jury trial, of murder in the second degree (two counts), robbery in the first and second degrees, and kidnapping in the second degree and sentencing him to concurrent terms of 25 years to life, 25 years to life, I2V2 to 25 years, 5 to 15 years and 8V3 to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). The jury could have reasonably concluded that even if the eyewitness had delayed in revealing defendant’s identity to the police, his identification of defendant at trial was nevertheless reliable, and that the apparent discrepancies in the testimony of the People’s other witness were explainable by the witness’s confusion as to dates. Concur — Rosenberger, J. P., Williams, Tom, Andrias and Mar-low, JJ.